DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Amendment filed July 25, 2022 has been entered.  Claims 6, and 13 have been amended.   Claims 2, 8, and 18 have been canceled.  Claims 1, 3-7, 9-17, 19, and 20 are pending in the application.  Applicants’ amendment has overcome the 35 USC § 112 (b) rejection previously set forth in the Final Office Action mailed May 24, 2022.

Allowable Subject Matter

1.	Claims 1, 3-7, 9-17, 19, and 20 are allowed. 
The following is an examiner's statement of reasons for allowance: 

Regarding claims 1, 3-7, 9-17, 19, and 20, after further consideration Applicant’s arguments in the Response to the Office action mailed May 24, 2022, it is found that Applicant’s arguments are persuasive.  Accordingly, Claims 1, 3-7, 9-17, 19, and 20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571). The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654